NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                  United States Court of Appeals
                                    For the Seventh Circuit 
                                    Chicago, Illinois 60604 
                                                 
                                  Submitted February 11, 2016* 
                                    Decided April 22, 2016 
                                                 
                                             Before 
 
                       RICHARD A. POSNER, Circuit Judge 
                        
                       MICHAEL S. KANNE, Circuit Judge 
                        
                       ANN CLAIRE WILLIAMS, Circuit Judge 
 
No. 15‐3493 
 
UNITED STATES OF AMERICA,                              Appeal from the United States District 
      Plaintiff‐Appellee,                              Court for the Northern District of 
                                                       Illinois, Eastern Division. 
      v.                                                
                                                       No. 99 CR 555 
MILTON DOWELL,                                           
      Defendant‐Appellant.                             James B Zagel, 
                                                       Judge. 
 
                                             O R D E R 
 
   We  affirm  the  district  court’s  decision  for  the  reasons  stated  in  the  district  court’s 
October 21, 2015 Order.   



                                                 
            * After examining the briefs and record, we have concluded that oral argument is 

unnecessary. Thus the appeal is submitted on the briefs and record. See FED. R. APP. P. 
34(a)(2).